Citation Nr: 1230577	
Decision Date: 09/06/12    Archive Date: 09/10/12

DOCKET NO.  04-11 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a total rating for compensation purposes based on individual unemployabilty due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from August 1966 to August 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which granted the Veteran service connection for posttraumatic stress disorder (PTSD), with a 30 percent rating, effective October 4, 2001.  Following several Board remands, in a September 2011 decision, the Board granted the Veteran a 50 percent rating for PTSD and raised the claim of entitlement to a TDIU pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board then remanded the TDIU claim for additional development.  

Given that the Board's decisions are final on issuance, despite the Veteran's representative August 2012 statement contending otherwise, the issue of entitlement to an increased rating for PTSD is no longer on appeal before the Board.  See 38 C.F.R. § 20.1100.

The Veteran testified before a Veterans Law Judge (VLJ) at a hearing at the RO in September 2006.  A transcript of the hearing is of record.  The VLJ before whom the Veteran testified in September 2006 is no longer a Board employee.  However, in an April 2010 written submission, the Veteran declined to be scheduled for a new Board hearing and elected to have the Board proceed with his claim.  See 38 C.F.R. §§ 20.700 and 20.707.  

Finally, the Veteran's Virtual VA electronic claim file contains additional VA psychiatric treatment records subsequent to the last adjudication of his claim by the agency of original jurisdiction (AOJ).  However, these records are not pertinent evidence as they do not relate to the Veteran's ability to work or employability and are entirely redundant of PTSD treatment records already considered by the AOJ in a previous supplemental statement of the case (SSOC) adjudicating his TDIU claim.  Thus, a remand pursuant to 38 C.F.R. § 20.1304 or a waiver of the Veteran's right to have this evidence considered by the AOJ in the first instance is not necessary.    

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002 and Supp. 2011).


FINDINGS OF FACT

1.  The Veteran is only service connected for PTSD, with a 50 percent evaluation; he does not have a service-connected disability rated at 60 percent or more or two or more or disabilities, one of which is rated 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more. 

2.  A preponderance of the competent evidence is against a finding that the Veteran's service-connected disability renders him unable to secure or follow a substantially gainful occupation.  


CONCLUSION OF LAW

The criteria for a total rating based on individual unemployability (TDIU) have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321(b)(1), 3.340, 3.341, 4.15, 4.16(a)(b), 4.25 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  A September 2002 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  While the notification did not advise the Veteran of the laws regarding degrees of disability or effective dates for any grant of service connection, no new disability rating or effective date for award of benefits will be assigned as the TDIU claim is denied.  Accordingly, any defect with respect to that aspect of the notice requirement is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Veteran's service treatment records (STRs) and VA medical treatment records have been obtained.  He did not identify any private treatment records.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  An adequate VA examination was conducted to assess the Veteran's employability in February 2012; the Veteran has not argued, and the record does not reflect, that this examination is inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

There is no indication in the record that any additional evidence relevant to the issue decided is available and not part of the claim file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Analysis

The Veteran contends that he cannot work due to his PTSD.  At his September 2006 Board hearing the Veteran testified that he had worked in hotel restaurants, which were very stressful and he was agitated a lot and self medicated.  He also testified that he could not handle the stress of supervising other employees.  

Generally, total disability will be considered to exist when there is present any impairment of mind or body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §3.340.  

Total disability ratings are authorized for any disability or combination of disabilities for which the Schedule for Rating Disabilities prescribes a 100 percent disability evaluation, or, with less disability, if certain criteria are met.  Id.  Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

Advancing age, any impairment caused by conditions that are not service connected, and prior unemployability status must be disregarded when determining whether a Veteran currently is unemployable.  38 C.F.R. § 4.16(a).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran is only service-connected for PTSD, with a 50 percent rating.  His current combined disability rating is 50 percent.  Because the Veteran's only service connected disability, PTSD, is rated as 50 percent disabling, he does not meet the schedular standards for consideration of a TDIU under 38 C.F.R. § 4.16(a).  See 38 C.F.R. §§ 3.340, 3.341.  

However, a Veteran can also receive a TDIU under 38 C.F.R. § 4.16(b).  It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating boards should refer to the Director of the Compensation and Pension Service for extra-schedular consideration all cases of Veterans who are unemployable by reason of service- connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).  For the Veteran to prevail in his claim for TDIU, the record must reflect circumstances, apart from non-service-connected conditions, that place him in a different position than other Veterans who meet the basic schedular criteria.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

Therefore, the issue remains whether his service-connected PTSD precludes him from engaging in substantially gainful employment (i.e., work that is more than marginal, which permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  

A VA examination was conducted in July 2002.  The examiner noted a review of the Veteran's claim file.  A mental status examination revealed that the Veteran was casually dressed, cooperative, and polite.  He described his mood as normal.  He was oriented to all spheres.  His short term memory was intact and his concentration was good.  The Veteran left his job in the middle of June due to a difference of opinion.  He had been working as a waiter at a Los Angeles hotel for one year.  Prior to this he worked temporary jobs at hotels in Colorado Springs.  He reported that he had never had a job for more than two years and usually had troubles with authority.  A diagnosis of PTSD, chronic and mild, was given, and a global assessment of functioning (GAF) score of 60 was assigned.  A GAF score of 48 for polysubstance abuse was also assigned.  

An August 2003 VA discharge summary noted that the Veteran was given a primary diagnosis of cocaine dependence and other diagnoses of alcohol dependence, nicotine dependence, depressive disorder, and adjustment disorder.  A GAF of 21 on admission and 31 on discharge was assigned.  It was noted that the Veteran lacked housing, social support, and had occupational problems.  

A second August 2003 VA hospital discharge summary noted that the Veteran was given a diagnosis of PTSD and alcohol, cocaine, and marijuana dependence and abuse.  A GAF score of 51 was assigned.  It was noted that he was fired from his job in May 2003 following an angry outburst, and had some suicidal thinking, loss of concentration, and angry outbursts.  It was also noted that he had a bachelor of arts (BA) degree and one year of graduate school.  

A July 2004 VA treatment record noted that the Veteran was given assessments of chronic PTSD, major depression, rule out bipolar disorder, and positive history of alcohol, cocaine, and some marijuana abuse, all of which could exacerbate symptoms and suicidal ideation.  A GAF score of 37 was assigned.  

During a February 2005 VA examination the Veteran reported he last worked in 2003, when he got into an argument with his supervisor and quit.  A mental status examination revealed that he was fully oriented, was acutely depressed, had no difficulty with short or long term memory, and had no problems with language function.  There were no signs of cognitive impairment.  The examiner noted that the Veteran's personality disorder is the source of his substance abuse rather than his PTSD.  It was also noted that the Veteran was competent to handle his VA benefits.  A diagnosis of PTSD was given and a GAF of 58 due to PTSD was assigned.  A score of 48 was assigned for substance abuse and personality disorder.  

A December 2006 VA treatment record noted that the Veteran had a past medical history of PTSD, and that he lived with his wife.  He previously worked in the hotel and restaurant business.  He last used cocaine two years earlier and drank 8 ounces of alcohol twice a week.  

A VA examination was conducted in March 2011.  The examiner noted a review of the Veteran's claim file.  It was noted that the Veteran had a long history of polysubstance abuse and a history of legal problems.  The Veteran last worked in March 2009.  He drove for a car service company for about 1.5 years, but was laid off due to slow business.  Prior to that job he was unemployed for a number of years.  He currently drives for about 4 hours per week for a car service company and has had no negative feedback from his part time employer.  A mental status examination was conducted and it was noted that he was casually dressed, was cooperative and polite, had goal directed thought processes, and had impaired short term memory and concentration.  The examiner opined that from a psychiatric standpoint the Veteran was employable.  He would do best in settings in which he would have little or no contact with the public and loose supervision.  He was competent to handle his VA benefits.  A diagnosis of PTSD was given and it was noted that his diagnosed depressive disorder and alcohol dependence were secondary to his PTSD, but his cocaine and cannabis abuse were unlikely related to PTSD.  The examiner assigned a GAF score of 54 for PTSD and the related alcohol abuse and depression.  Finally, the examiner noted that the Veteran had difficulty establishing and maintaining effective work and social relationships.  

A VA examination was conducted in February 2012.  The examiner noted a review of the Veteran's claim file.  It was noted that following service, the Veteran obtained a BA and worked in the hotel and restaurant business from the 1970s to 2000s.  At times he was fired due to absence or other reasons, and at other times he was unemployed due to economic conditions.  He reported no physical confrontations during jobs.  The Veteran denied psychotic symptoms, grossly inappropriate behavior, and hallucinations.  He reported that through the years he had felt restless and agitated, and admitted to chronic anxiety, panic attacks, and intrusive memories.  The Veteran reported that he retired in 2010, but was working part time in 2011 as a driver.  Through the years the Veteran reported some interpersonal tensions with co-workers and supervisors (he may have been fired), but denied physical fights on the job.  When he worked more regularly he reported that he performed job tasks satisfactorily.  The Veteran obtained his BA degree in 1974, and has taken some advanced computer courses.  

A mental status examination was conducted and revealed that the Veteran appeared slightly depressed, was articulate and very polite, had logical and goal directed thought processes, had grossly intact long term memory, math skills, and visual spatial skills.  He showed some mild deficits of working memory, attention, and focus.  Diagnoses of PTSD, chronic and moderate, mood disorder and alcohol dependence (in remission), which are secondary to PTSD, were given.  It was also noted that the Veteran's cannabis and cocaine abuse were not related to his military situations.  A GAF of 55 was assigned.  The examiner opined that allowing for the Veteran's PTSD, mood disorder, and alcohol abuse, he retained residual cognitive, emotional, and behavioral capacities to do at least simple work tasks in a loosely supervised environment within his physical limitations.  The Veteran had worked in food service for many years and more recently as a driver for a car service.  He was capable of doing the activities of daily living, had reasonable cognitive functioning, and had some improvement of his mental disorders with treatment and medication.  The examiner opined that the Veteran may work best in a setting in which he has minimal contact with peers, supervisors, and the public due to some irritability and distractibility. 

When a Veteran has both service-connected and nonservice-connected disabilities, the Board must attempt to discern the effects of each disability and, where such distinction is not possible, attribute such effects to the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  The competent evidence of record, in particular the March 2011 and February 2012 VA examination reports, shows that the Veteran's PTSD disability includes and encompasses his mood and depressive disorders and alcohol dependence, but not his cocaine or cannabis abuse.  

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  A GAF score of 51-60 involve moderate symptoms, such as flat affect and circumstantial speech, occasional panic attacks, or moderate difficulty in social or occupational functioning (e.g., few friends or conflicts with peers or co-workers.)  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  See Carpenter v. Brown , 8 Vet. App. 240, 242-244 (1995).  The medical evidence of record indicates that the Veteran has consistently had GAF scores of 51 to 60 due to his PTSD, with associated depressive disorder, mood disorder, and alcohol dependency.  GAF scores of 51-60 denotes moderate symptoms, rather than serious impairment in social or occupational functioning as reflected by GAF scores of 41-50, which would be a factor that weighs in support of a finding that his PTSD renders him unable to secure or follow a substantially gainful occupation.  See Carpenter, 8 Vet. App. at 242-244.  The Veteran's lower GAF scores noted in the August 2003 and July 2004 VA treatment records have been considered, but because these scores were assigned in conjunction with diagnoses related to cocaine and cannabis abuse, which were found to not be included as part of, or associated with, the Veteran's PTSD by the March 2011 and February 2012 VA examiners, these scores are not reflective of the severity of impairment caused by his PTSD.  

The Veteran's contentions and testimony that he cannot secure or follow a substantially gainful occupation as a result of his service-connected PTSD are noted.  However, as a layperson, lacking in medical training and expertise, the Veteran cannot provide a competent opinion on a matter as complex as whether he can secure or follow a substantially gainful occupation as a result of his service connected PTSD.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Thus, while the Veteran's opinion has been considered, it is greatly outweighed by the competent and probative evidence of record, namely the March 2011 and February 2012 VA examination reports, which show that the Veteran's service-connected PTSD does not render him incapable of obtaining substantially gainful employment, but rather that he can work in settings where he has minimal contact with the public and co-workers.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Additionally, the evidence of record shows that the Veteran has a long work history in the food and hotel industries, has a college level BA degree, and has taken some graduate level course work.  These factors, in conjunction with the medical evidence of record showing that he retains his cognitive and intellectual abilities, also weighs against a finding that his PTSD renders him unable to secure or follow a substantially gainful occupation as they indicate that he is capable of performing the physical and mental acts required by employment.  

Given that the competent evidence of record clearly shows that the Veteran's PTSD does not render him unable to secure or follow a substantially gainful occupation, referral of his TDIU to the Director, Compensation and Pension Service for extra-schedular consideration is not warranted.  38 C.F.R. § 4.16(b); 38 C.F.R. § 3.321(b).

The preponderance of the evidence is against the claim; there is no doubt to be resolved; and entitlement to a TDIU is not warranted. 


ORDER

Entitlement to a total rating for compensation purposes based on individual unemployabilty due to service-connected disabilities (TDIU) is denied.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


